ANDERSON, J.
While section 1220 of the Code of 1907 gives the defendant the right of appeal in any case, the city is given the right of appeal only in cases where the validity of the ordinance is involved. There is nothing in the record that would indicate that the ordinance *599in question was held invalid by the trial court, and the appellee’s motion to dismiss this appeal must be sustained. — Town of Brighton v. Miles. 158 Ala. 673, 45 South. 160.
Appeal dismissed.
Simpson, McClellan, and Mayfield, JJ., concur.